ORDER
Leave to appeal is granted and the matter is summarily remanded to the Appellate Division to consider the appeal on the merits, including the trial court’s application of Doring v. Doring, 285 N.J.Super. 369, 666 A.2d 1388 (Ch.Div.1995) to the facts of this matter.
Justices HANDLER, POLLOCK, O’HERN and GARIBALDI join in the Court’s Order.
Chief Justice PORITZ, Justice STEIN, and Justice COLEMAN would grant leave to appeal and summarily reverse the order of the Family Part pending the hearing before that court.